DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claim 1 as amended, recites: “…and cause to send a probe response comprising a second known BSSID element that includes the first nontransmitted BSSID profiles and second nontransmitted BSSID profiles, which are not indicated in the first known BSSID element…” This feature is not supported by the disclosure as originially filed. The closest teaching is below and it teaches away from the recited feature:
[0026] 2. Design a probe suppression BSSID element with a list of BSSIDs for which the STA includes in the transmitting probe request to another STA, and another STA responds with probe response that may not contain related BSS information for BSS indicated in the list of BSSIDs. The BSS information can be either nontransmitted BSSID profiles or neighbor report. For example, a non-AP STA may send a directed probe request frame containing a known BSSID element to an AP that advertises partial list of nontransmitted BSSID profiles to gather information on nontransmitted BSSIDs it has not discovered. The AP, when transmitting a probe response frame in response to a probe request frame containing known BSSID element, may not include the nontransmitted BSSID profiles for BSSIDs listed in the known BSSID element and, at a minimum, may include the nontransmitted BSSID profiles requested by the soliciting probe request frame.

Other independent claims have similar issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 7 recites, “…wherein the probe response does not include the first nontransmitted BSSID profiles for BSSIDs listed in the first known BSSID of the probe request…” It is unclear whether the probe response includes or does not include “the first nontransmitted BSSID” as claim 1 claims otherwise. 
Claim 16 has a similar issue as well. Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIGER (VIGER et al US 2018/0199271) in view of PATIL et al (US 2019/0268825)
Regarding claim 1, 10, 17  VIGER (VIGER et al US 2018/0199271) discloses device/method/non-transitory computer readable medium, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: 
determine one or more collocated access points (APs) comprising a first collocated AP and a second collocated AP, wherein the first collocated AP has a first basic service set identification (BSSID) and first second collocated AP has a second BSSID (VIGER: Fig. 1, ¶131-132, multiple collocated VAPs are determined as at least a first VAP and a second VAP with their respective BSSIDs); 
determine one or more target beacon transmission times (TBTTs) of beacon frames to be transmitted by the device, wherein the one or more TBTTs are associated VIGER: ¶168, ¶170, TBTTs are determined for a beacon interval and the device (Fig. 1’s AP) is the device with VAP1 and is the transmitted BSSID device); 
determine a first beacon frame comprising a first multiple BSSID element (VIGER: ¶171, ¶174, a beacon frame is determined comprising at least a first respective multiple BSSID element of plurality of multiple BSSID elements that are in the beacon frame); 
determine a second beacon frame comprising a second multiple BSSID element (VIGER: ¶171, Fig. 5, ¶189, Fig. 9a and 9b, steps 906, a later transmitted beacon frame is determined comprising at least a second respective multiple BSSID information element among the multiple BSSID elements that are in each beacon frame); 
determine a time period associated with a first TBTT of the first beacon frame and a second TBTT of the second beacon frame (VIGER: Fig. 5, Fig.9a and 9b, at least a time period associated with (e.g. time period from one beacon frame to another beacon frame) the first and second TBTTs is determined); 
cause to schedule the first beacon frame at the first TBTT to be sent to one or more station devices; and cause to schedule the second beacon frame at the second TBTT to be sent to the one or more station devices (VIGER: ¶167, ¶170, the beacons are transmitted according to the TBTT times);
send nontransmitted BSSID profiles (VIGER: ¶251)
VIGER remains silent regarding identify a probe request received from a first station device, wherein the probe request comprises a first known BSSID element 
cause to send a probe response comprising a second known BSSID element that includes the first nontransmitted BSSID profiles and second nontransmitted BSSID profiles, which are not indicated in the first known BSSID element.
However, PATIL et al (US 2019/0268825) discloses device configured to identify a probe request received from a first station device, wherein the probe request comprises a first known BSSID element comprising an indication of first nontransmitted BSSID profiles known to the first station device; and cause to send a probe response comprising a second known BSSID element that includes the first nontransmitted BSSID profiles and second nontransmitted BSSID profiles, which are not indicated in the first known BSSID element (PATIL: ¶71-72, a probe request frame is transmitted from a first STA including a known BSSID including indication of a first list non-tx BSSIDs and receiving a second BSSID element in a probe response including a complete list (equivalent to the second known BSSID element)).
A person of ordinary skill in the art working with the invention of VIGER would have been motivated to use the teachings of PATIL as it provides a technique allowing different portions of the BSSIDs list selectively transmitted thereby improving BSSID list transmission management at a higher granularity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VIGER with teachings of PATIL in order to improve control over overhead information and hence the overhead resources.


Regarding claim 2, 11, 18, VIGER modified by PATIL discloses the device of claim 1/10/17, wherein the first multiple BSSID element comprises a first BSSID profile associated with the first collocated AP, and wherein the second multiple BSSID element comprises a second BSSID profile associated with the second collocated AP (VIGER: ¶251, Fig. 4a and Fig. 4b, ¶131, each of the beacon frames include at least one transmitted profile and one or more non-transmitted BSSID profiles).



Regarding claim 3, 12, 20, VIGER modified by PATIL discloses device of claim 2/11/19, wherein the time period is associated with a number of indicated beacon intervals that are needed in order to transmit the first BSSID profile and the second BSSID profile (VIGER: Fig. 5, Fig. 9 step 906, ¶178, at least one or more beacon intervals are associated with the two beacon frames that transmit the first and second BSSID profiles for a station).

Regarding claim 4, 13, 19, VIGER modified by PATIL discloses device of claim 2/11/18, wherein the first BSSID profile is included in the first beacon frame and in a third beacon frame, wherein a difference of the first TBTT of the first beacon frame and the second TBTT of the third beacon frame is based on an integer number associated with the time period (VIGER: ¶251, Fig. 4a and Fig. 4b, ¶131, each of the beacon frame (first, second and third, according to Fig. 5 and Fig. 9 (repeated/periodically transmitted beacon frames)) includes a first BSSID/transmitted BSSID profile and a different between the TBTTs is based on a multiples of a time interval (e.g. in one scenario it is 2 times the time intervals between two successive beacon frames) ).

Regarding claim 5, 14, VIGER modified by PATIL discloses device of claim 2/11, wherein the processing circuitry is further configured to determine the second BSSID profile is included in a series of beacon frame having a series of target beacon transmission times (TBTT) wherein a difference of consecutive TBTTs is based on an integer number associated with the time period (VIGER: Fig. 4a, Fig. 4b, ¶174-176, each periodically transmited beacon frame (equivalent to a series of beacon frames) includes at least one non-transmitted BSSID profile; ¶168, the series of beacons corresponding to TBTTs (thereby making the TBTT of each of the beacon also a series of TBTTs); a time period between successive TBTT being the time period between TBTTs (equivalent to the determine time period from one TBTT to another TBTT)).

Regarding claim 6, 15, VIGER modified by PATIL discloses device of claim 1/10, wherein the processing circuitry is further configured to:
identifying a probe request received from a first station device, wherein the probe request comprises a first known BSSID element comprising an indication of first non-transmitted BSSID profiles known to the first station device (PATIL: ¶71, Fig. 3, ¶the probe request is received from a station STA, the request is associated with a transmitted BSSID ).
cause to send a probe response comprising a second known BSSID element that includes second non-transmitted BSSID profiles, which are not indicated in the first known BSSID profiles (VIGER: ¶127, ¶132, ¶170, beacon frame or probe response frames having the BSSID profiles that are non-transmitted and are unique and not indicated by the first BSSID profiles)
Regarding claim 7, 16 VIGER modified by PATIL discloses device of claim 6/15, wherein the probe response does not include the first non-transmitted BSSID profiles for BSSIDs listed in the first known BSSID of the probe request (VIGER: ¶70, different non-tx BSSIDs are provided in response to a request; different than the ones sent initially (in case STA prefers remaining list)).


Regarding claim 8, VIGER modified by PATIL discloses device of claim 1, further comprising a transceiver configured to transmit and receive wireless signals (VIGER: Fig. 1, Fig. 5, ¶209, transmitting/receiving wireless signals via transceiver/interface).

Regarding claim 9, VIGER modified by PATIL discloses device of claim 8, further comprising an antenna coupled to the transceiver to cause to send the first beacon frame (VIGER: Fig. 1, Fig. 5, ¶209, inherent antenna coupled to the interface inorder to transceiver wireless signals).

Response to Arguments
	
	Applicants argue,


    PNG
    media_image1.png
    995
    808
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    421
    815
    media_image2.png
    Greyscale


Examiner respectfully disagrees with the above arguments. Applicants take a position that VIGER does not disclose “…identify a probe request received from a first station device, wherein the probe request comprises a first known BSSID element comprising an indication of first nontransmitted BSSID profiles known to the first station device; and 
cause to send a probe response comprising a second known BSSID element that includes the first nontransmitted BSSID profiles and second nontransmitted BSSID profiles, which are not indicated in the first known BSSID element…”
Examiner respectfully submits that VIGER discloses transmitting non-transmitted BSSID profiles from the AP device to the STAs.
[0251]The profiles of transmitted BSSID group are provided in list of IE 411 of the beacon frame body 407. The profiles of at least one non-transmitted BSSID group are provided through Multiple BSSID elements 411a to be appended later in list 411 of the beacon frame body 407.

PATIL: ¶71-72, a probe request frame is transmitted from a first STA including a known BSSID including indication of a first list non-tx BSSIDs and receiving a second BSSID element in a probe response including a complete list (equivalent to the second known BSSID element)).
A person of ordinary skill in the art working with the invention of VIGER would have been motivated to use the teachings of PATIL as it provides a technique allowing different portions of the BSSIDs list selectively transmitted thereby improving BSSID list transmission management at a higher granularity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of VIGER with teachings of PATIL in order to improve control over overhead information and hence the overhead resources.

All arguments are based on the arguments responded to as above and are fully addressed as above.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461